Citation Nr: 9912689	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-18 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
visual impairment.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes.

4.  Entitlement to service connection for a left foot 
condition.

5.  Entitlement to a compensable disability rating for post-
operative left varicocele.

6.  Entitlement to an increased disability rating for 
intermittent ulnar nerve neuralgia, secondary to surgery for 
removal of left olecranon bursa, manifested by pain in the 
elbow, fingers, and shoulder, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to August 1954 and from July 1958 to June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which found that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for arthritis, visual 
impairment, diabetes, and a left foot condition, as well as 
denied increased disability ratings for the veteran's 
service-connected left varicocele and ulnar nerve neuralgia.

In January 1999, a video conference hearing was held before 
the undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1998).

The issues on appeal have been recharacterized as shown above 
for the following reasons.  First, entitlement to an 
increased disability rating for ulnar nerve neuralgia was not 
certified to the Board on appeal.  For the reasons discussed 
below, the Board finds that the veteran has filed a notice of 
disagreement with the denial of this issue in the January 
1997 rating decision, thereby initiating an appeal. 

Second, a rating decision of November 1973 denied service 
connection for a left foot condition.  A decision of a duly-
constituted rating agency or other agency of original 
jurisdiction is final and binding as to all field offices of 
the Department as to written conclusions based on evidence on 
file at the time the appellant is notified of the decision.  
38 C.F.R. § 3.104(a) (1998).  Such a decision is not subject 
to revision on the same factual basis except by a duly 
constituted appellate authority.  Id.  However, in this case, 
the veteran was not properly notified of the denial of 
service connection for a left foot condition.  The 
notification letter of December 1973 did not indicate that 
service connection for a left foot condition had been denied.  
A disallowed claim does not become a final determination 
where VA has failed to comply with statutorily mandated 
procedural requirements, including written notification of 
the decision.  Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995); see also Hauck v. Brown, 6 Vet. App. 518, 519 (1994); 
Best v. Brown, 10 Vet. App. 322, 325 (1997).  Since the 
November 1973 decision is not final as to the left foot 
condition, the veteran is not required to submit new and 
material evidence to reopen his claim.  Therefore, the 
correct issue is entitlement to service connection for a left 
foot condition, not whether new and material evidence has 
been submitted to reopen a claim for service connection for a 
left foot condition. 


REMAND

Additional evidentiary development is needed prior to 
appellate consideration of this case.

First, it appears from the claims file that not all of the 
veteran's VA treatment records have been obtained.  He has 
referenced receiving treatment at the VA Medical Centers in 
Tuskegee, Montgomery, Birmingham, and Atlanta.  Associated 
with the claims file are medical records from Tuskegee from 
June 1994 to February 1998.  VA records are considered part 
of the record on appeal since they are within VA's 
constructive possession, and these records must be considered 
in deciding the veteran's claim.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  It is necessary that the veteran 
prepare a list of the dates that he received VA treatment for 
the claimed conditions so that the RO can obtain all of his 
VA treatment records.

Second, the RO attempted to obtain the veteran's medical 
records from George Lanier Hospital, but the request was 
returned by the United States Postal Service because the 
address provided by the veteran was insufficient.  The 
veteran testified that this facility has been renamed Lanier 
Memorial Hospital and is located in Valley, Alabama.  
Associated with the claims file is an x-ray report from 
Lanier Memorial Hospital that was obtained from Michael 
Grossman, M.D.  The correct address for this facility is 4800 
48th Street, Valley, Alabama 36854.  The RO should again 
request these records.

Third, the veteran testified that he received treatment for 
arthritis at Martin Army Community Hospital from 
approximately 1973 to 1975.  The records obtained from Martin 
Army Community Hospital only regarded treatment from 1994, 
despite a request for all records since the late 1960s.  The 
veteran also testified that Dr. Grossman diagnosed him with 
diabetes in the early 1980s.  The records obtained from Dr. 
Grossman only regarded treatment from 1994, despite a request 
for all records since 1969.  

Where a claimant has filed an application to reopen a claim 
and VA has notice of the existence of evidence that may be 
sufficient to reopen the claim, VA has a duty to inform the 
veteran of the necessity to submit that evidence to complete 
his application for benefits.  See Graves v. Brown, 8 Vet. 
App. 522, 525 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995); 38 U.S.C.A. § 5103(a) (West 1991).  It is unknown 
whether additional medical records from Martin Army Community 
Hospital and/or Dr. Grossman might reopen the veteran's 
claims.  The RO correctly requested these records, and they 
were not submitted by these medical facilities.  Therefore, 
the veteran should be informed of the importance of these 
records and of his ultimate responsibility to submit evidence 
in support of his claim.  38 C.F.R. § 3.159(c) (1998).  See 
38 U.S.C.A. § 5103(a) (West 1991).  

Fourth, the veteran testified that a VA physician told him 
that his arthritis was caused by inservice injuries.  Where 
VA has notice of the existence of evidence that may be 
sufficient to well ground the veteran's claim, VA has a duty 
to inform him of the necessity to submit that evidence to 
complete his application for benefits.  See Robinette, 8 Vet. 
App. 69; 38 U.S.C.A. § 5103(a) (West 1991).  Therefore, the 
veteran should be informed of the need to obtain a written 
statement from this physician as to the etiology of his 
current arthritis.  

Fifth, there is evidence that the veteran allegedly submitted 
to VA that is not associated with the claims file.  He 
testified that he submitted evidence, which consisted of 
medical records from Lanier Memorial Hospital, Martin Army 
Community Hospital, and the VA Medical Center in Tuskegee for 
treatment in August 1998, to a VA service officer at the 
courthouse in Opalika, Alabama.  These records are not in the 
claims file.  Moreover, in his notice of disagreement, the 
veteran indicated that he was submitting medical records from 
his employer.  These records are also not in the claims file.  
The RO should determine whether it has received these records 
and associate them with the claims file.  If they are not of 
record, provide the veteran an opportunity to re-submit these 
records.

Left varicocele

First, VA regulations require that a physical examination be 
conducted when evidence indicates that there has been a 
material change in a disability or where it is necessary to 
determine the current severity of a disability.  38 C.F.R. 
§ 3.327(a) (1998).  However, the veteran has not been 
provided a VA examination for his left varicocele disorder 
since 1973.  Therefore, it is necessary to provide him a VA 
examination in order to evaluate the residuals of his 
service-connected post-operative left varicocele.  See 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) ("where the 
record does not adequately reveal the current state of the 
claimant's disability and the claim is well grounded, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination"). 

Second, the Board is unable to determine under what criteria 
the veteran's post-operative left varicocele is currently 
evaluated.  Service connection was established using 
Diagnostic Code 7199-7120 for this condition, which is the 
diagnostic code for varicose veins.  As recently as January 
1995, that hyphenated diagnostic code was used in rating the 
veteran's condition, and, in the April 1997 statement of the 
case, the then-current rating criteria for varicose veins 
were provided.  Since then, the rating criteria for varicose 
veins have been amended.  See 62 Federal Register 65219, 
December 11, 1997, effective January 12, 1998.  However, in a 
supplemental statement of the case dated in June 1998, the RO 
evaluated the postoperative left varicocele by analogy to 
chronic epididymo-orchitis under Diagnostic Code 7525.  There 
is no explanation for the change in rating code or rating 
criteria.  The RO did not make reference to a change in 
diagnosis, nor did it discuss any rationale for rating the 
condition by analogy rather than under the diagnostic code 
pursuant to which service connection had been established. 

In readjudicating this claim, the RO should provide an 
adequate discussion for the apparent change in the diagnostic 
code under which the veteran's postoperative left varicocele 
is evaluated.  If it is determined that evaluation is more 
appropriate under Diagnostic Code 7100-7120, the RO must 
consider whether the rating criteria in effect prior to 
January 1998 are more beneficial or the new criteria would be 
more beneficial and apply those more beneficial, with 
consideration to the prohibition against applying the new 
criteria prior to their effective date.  When a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Rhodan v. West, 12 Vet. App. 55 (1998); see also 
38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, if the RO determines that the rating criteria 
under Diagnostic Code 7120 are more appropriate, it must 
evaluate the veteran's claim for an increased rating from 
January 12, 1998, under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to the 
veteran, if indeed one is more favorable than the other.

Ulnar nerve neuralgia

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

The January 1997 rating decision also denied a disability 
rating in excess of 10 percent for ulnar nerve neuralgia.  
The veteran's March 1997 notice of disagreement indicated 
that he strongly disagreed with this decision.  This 
document, filed at the RO, was timely as a notice of 
disagreement with the January 1997 rating decision and did 
not limit the veteran's disagreement to specific issues in 
that decision.

It is proper to remand this claim because the veteran has not 
been provided a statement of the case on this issue.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992).  However, this issue will be 
returned to the Board after issuance of the SOC only if it is 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.  

Therefore, while the Board regrets the delay, this case is 
REMANDED for the following:

1.  Ask the veteran to list the dates 
that he has received treatment at the VA 
Medical Centers in Tuskegee, Birmingham, 
Montgomery, and Atlanta, which he 
believes is pertinent to the claims on 
appeal.  Obtain and associate with the 
claims file the veteran's complete 
treatment records from the identified VA 
Medical Centers.

2.  Search for the medical records 
(medical records from Lanier Memorial 
Hospital, Martin Army Community Hospital, 
and the VA Medical Center in Tuskegee for 
treatment in August 1998, and medical 
records from his employer) submitted by 
the veteran to a veterans service officer 
in Opalika, Alabama.  If they are 
located, associate them with the claims 
file.  If they are not located, tell the 
veteran so that he may present copies of 
the records himself to the RO, in keeping 
with his ultimate responsibility to 
present evidence in support of his 
claims.  38 C.F.R. § 3.159(c).

3.  Request that the veteran complete the 
necessary release for Lanier Memorial 
Hospital, so that the RO may request 
records for treatment from the 1960s to 
the present.  As indicated above, the 
correct address for Lanier Memorial 
Hospital is 4800 48th Street, Valley, 
Alabama 36854.  If the RO is unable to 
obtain these records, tell the veteran 
and his representative of the negative 
results, so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1998).

4.  Send a letter to the veteran 
informing him of the following:  (1) 
despite requests to Martin Army Community 
Hospital and Dr. Grossman for medical 
records from the 1960s, the records 
received dealt with treatment from 1994; 
(2) he should obtain a written statement 
from the VA physician who told him he had 
arthritis that was caused by inservice 
injuries.  The medical rationale, as well 
as a discussion of the medical records on 
which the opinion is based, should be 
provided.  Inform the veteran that these 
private medical records and physician's 
statement are important in connection 
with his claims.  Provide him an 
opportunity to obtain this evidence and 
submit it in keeping with his ultimate 
responsibility to furnish evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1998).

5.  Schedule the veteran for an 
appropriate VA physical examination to 
evaluate his service-connected post-
operative left varicocele.  All 
examination reports should include the 
complete medical rationale for any 
opinions. 

The examiner(s) should conduct all 
necessary tests to evaluate the severity 
of the veteran's service-connected post-
operative left varicocele and to 
determine what the nature and severity of 
any residuals is.  

6.  Following completion of the above, 
review the claims folder and ensure that 
the examination report is complete and 
contains sufficient information to rate 
the condition under the most appropriate 
diagnostic code.  If it does not, it must 
be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998).

7.  Thereafter, readjudicate the 
veteran's claims, with consideration of 
any additional evidence developed upon 
remand.  The RO should readjudicate the 
veteran's claim for service connection 
for a left foot condition, based on all 
the evidence of record.  In 
readjudicating the veteran's left 
varicocele claim, the RO should indicate 
the diagnostic code(s) under which it is 
evaluated.  If the condition is to be 
rated as varicose veins, consideration to 
the revised rating criteria, in effect 
since January 12, 1998, must be given 
from the effective date of the changes.  
If the condition is more appropriately 
rated by analogy to another condition, 
the rationale for selecting that 
condition must be given, as this would 
represent a change in the diagnostic code 
without a change in the underlying 
diagnosis.  If any benefit sought on 
appeal remains denied, provide the 
veteran and his representative a 
supplemental statement of the case, and 
allow an appropriate period of time for 
response.

8.  Provide the veteran and his 
representative a statement of the case as 
to the issue of entitlement to an 
increased disability rating for ulnar 
nerve neuralgia.  Notify the veteran 
that, if this issue is not resolved to 
his satisfaction, he must file a timely 
and adequate substantive appeal, and 
notify him of the time limit within which 
he must do so, in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (1998).  Allow an appropriate 
period for response. 

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until he is further informed; however, 
he is free to furnish additional evidence and argument to the 
RO while the case is in remand status.  Booth v. Brown, 8 
Vet. App. 109, 112 (1995).  

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (Historical and 
Statutory Notes) (West Supp. 1998).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



